F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                         OCT 19 1998
                                    TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk

 MIRIAM ANNE BISSEN,

          Plaintiff - Appellant,
 v.                                                     No. 98-1005
                                                    (D.C. No. 97-Z-1372)
 JAVIER MAZZETTI, Academy                                 (D. Colo.)
 School District No. 20, President of
 Board of Education; KEVIN C.
 SMELKER, Supervisor of Finance;
 RANDY K. HARPER, Chief,
 Collection Branch, IRS; DAVID K.
 EBERHARDT, Assistant
 Superintendent; WALTER A.
 HUTTON, JR., IRS District Director,
 and Judge CHARLES E.
 MATHESON, Chief Bankruptcy
 Judge,

          Defendants - Appellees.


                             ORDER AND JUDGMENT *


Before PORFILIO, KELLY, and HENRY, Circuit Judges. **


      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. This court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1.9. The cause is therefore ordered submitted without oral argument.
      Plaintiff-Appellant Miriam Bissen filed a pro se action against two IRS

officials, a bankruptcy judge, and her employers in a Colorado school district for

alleged constitutional violations arising out of a tax levy. She appeals the district

court’s dismissal of her claims for lack of subject-matter jurisdiction. Our review

is de novo, see SK Finance SA v. La Plata County, 126 F.3d 1272, 1275 (10th

Cir. 1997), and we affirm.

      In October, 1996, the IRS sent a Notice of Levy to Ms. Bissen’s employer,

Academy School District No. 20, directing it to turn over a portion of Ms.

Bissen’s wages to the IRS until she paid off a federal tax delinquency. The

school district complied. Ms. Bissen filed for bankruptcy in Colorado and the

case was assigned to a bankruptcy judge. Ms. Bissen moved to voluntarily

dismiss the bankruptcy case, and the bankruptcy judge granted her motion. She

then filed a complaint entitled Tort Claim for Constitutional Rights Violations,

which she later amended, asserting the defendants had taken her property without

due process and otherwise violated her rights under the Fifth, Seventh, Ninth, and

Tenth Amendments to the Constitution. She claimed a total of $13.5 million in

damages from the defendants. In her pro se appeal, she argues the district court

violated her Seventh Amendment right to jury trial by dismissing her case.

      Bankruptcy judges are absolutely immune from civil liability for judicial

actions within the scope of their jurisdiction. See Mireles v. Waco, 502 U.S. 9, 9-

                                         -2-
10 (1991); Gregory v. United States, 942 F.2d 1498, 1499–1500 (10th Cir. 1991);

Van Sickle v. Holloway, 791 F.2d 1431, 1435-36 (10th Cir. 1986). The

bankruptcy judge thus cannot be sued for his dismissal of a bankruptcy case. See

Mireles, 502 U.S. at 11.

      Ms. Bissen’s suit against the individual IRS officers complains only of

actions taken in their official capacity, and is thus properly considered a suit

against the United States. See Atkinson v. O’Neill, 867 F.2d 589, 590 (10th Cir.

1989). The United States cannot be sued without its consent, and the terms of

that consent define a court’s subject-matter jurisdiction. See United States v.

Dalm, 494 U.S. 596, 608 (1990); Atkinson, 867 F.2d at 590. Actions under 26

U.S.C. §§ 7432 and 7433 are “the exclusive remedy for recovering damages

resulting from [tax collection] actions.” 26 U.S.C. § 7433(a). 1 Ms. Bissen has

not alleged facts to support a claim under either section, and we have no subject-

matter jurisdiction to consider her extra-statutory complaints. To the extent her

complaint can be construed as a Bivens claim against the officers in their

individual capacity, it will not lie because Congress has already established a

scheme of safeguards and remedies for individuals harmed by unlawful tax



      1
             Title 26 U.S.C. § 7433 was amended on July 22, 1998, but the
amendment is not retroactive and does not affect this case. See Internal Revenue
Service Restructuring and Return Act of 1998, Pub. L. No. 105-206, § 3102, 112
Stat. 685, 730-31 (1998).

                                         -3-
collection. See Schweiker v. Chilicky, 487 U.S. 412, 422-23 (1988); Dahn v.

United States, 127 F.3d 1249, 1254 (10th Cir. 1997); Wages v. IRS, 915 F.2d

1230, 1235 (9th Cir. 1990); National Commodity & Barter Ass’n v. Gibbs, 886

F.2d 1240, 1248 (10th Cir. 1989).

      Ms. Bissen’s claim against the officers of the school district is covered by

the Colorado Governmental Immunity Act, Colo. Rev. Stat. §§ 24-10-101 to 10-

120 (1997), which bars a plaintiff from filing suit unless she has filed a notice

with each defendant or his attorney within 180 days of her injuries. See Colo.

Rev. Stat. § 24-10-109 (1997). Ms. Bissen’s failure to do so deprives the court of

subject-matter jurisdiction. See id.; Trinity Broadcasting of Denver, Inc. v. City

of Westminster, 848 P.2d 916, 923 (Colo. 1993). We further note that 26 U.S.C.

§ 6332(e) discharges from liability any person complying with a levy.

      As for Ms. Bissen’s claim that the district court violated her Seventh

Amendment rights, the court may not hold a jury trial on a suit over which it has

no jurisdiction.

      AFFIRMED.



                                        Entered for the Court


                                        Paul J. Kelly, Jr.
                                        Circuit Judge


                                         -4-